Citation Nr: 0311303	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  01-04 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Topeka, 
Kansas


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July l988 to July 
1992.

By letter dated in January 2001, the Regional Office (RO) 
advised the veteran that her claim for a clothing allowance 
was denied.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and her 
representative, by letter issued in January 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate her claim and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) finding 
that such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it 
afforded less than one year for receipt of additional 
evidence.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  

The statement of the case issued in March 2001 indicates that 
letters dated August 21, 2000 and October 23, 2000 were sent 
to the veteran to set up a clothing allowance evaluation, but 
that she failed to report on both occasions for the 
appointments that were apparently scheduled.  The Board notes 
that neither the letters advising the veteran of the 
evaluation nor the fact that she did not show up for the 
appointments is in the claims folder.  In her substantive 
appeal dated in April 2001, the veteran acknowledged 
receiving information concerning the clothing allowance 
evaluation, but stated that she had never previously been 
subjected to such an evaluation.  The annual clothing 
allowance is payable if, among other things, a VA examination 
discloses that the veteran wears or uses certain prosthetic 
or orthopedic appliances which tend to wear or tear clothing 
because of such service-connected disability, and such 
disability is the loss or loss of use of a hand or foot.  
38 C.F.R. § 3.810(a) (2002).


Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  
Thereafter, if any benefit sought on 
appeal remains denied, the case should be 
returned to the Board for appellate 
consideration.

2.  The RO should associate with the 
claims folder any letters sent to the 
veteran advising her of a clothing 
allowance evaluation, as well as 
documentation that she failed to report 
for any such scheduled appointment.  

If any benefit sought on appeal remains denied, the case 
should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




